UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6183



JOSEPH REYES,

                                             Petitioner - Appellant,

          versus


K. J. WENDT, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:05-cv-00090-FPS)


Submitted::   March 29, 2007                 Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Reyes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Reyes, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.                We

have   reviewed    the   record    and    find     no   reversible      error.

Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court.                    See

Reyes v. Wendt, No. 5:05-cv-00090-FPS (N.D.W. Va. Dec. 11, 2006).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -